Guaranty FederalBancshares, Inc. 2007 Annual Report Investor Information Contents i President’s Message 1Investor Information 2 Common Stock Prices & Dividends 4 Selected Consolidated Financial and Other Data 6 Management’s Discussion and Analysis of Financial Condition and ResultsofOperations 20Consolidated Financial Statements 49Report of Independent Registered Public Accounting Firm 50Notes Directors and Officers ANNUAL MEETING OF STOCKHOLDERS: The Annual Meeting of Stockholders of the Company will be held Wednesday, May 28, 2008 at 6:00 p.m., local time, at the Clarion Hotel, 3333 S. Glenstone, Springfield, Missouri. ANNUAL REPORT ON FORM 10-K: Copies of the Company’s Annual Report on Form 10-K, including the financial statements, filed with the Securities and Exchange Commission are available without charge upon written request to: Lorene Thomas, Secretary Guaranty Federal Bancshares, Inc., 1341 W. Battlefield St., Springfield, MO65807-4181 TRANSFER AGENT: Registrar and Transfer Company 10 Commerce Drive Cranford, NJ07016 STOCK TRADING INFORMATION: Over-the Counter Symbol: GFED SPECIAL LEGAL COUNSEL: Husch Blackwell Sanders LLP 901 St. Louis St., Suite 1900 Springfield, MO65806 Bank History Fact 1: 1913 - St. Louis Savings moves to Springfield, MO and changes their name to Guaranty Federal Savings and Loan Association. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM: BKD, LLP 901 St. Louis St. PO Box 1190 Springfield, MO65801-1190 STOCKHOLDER AND FINANCIAL INFORMATION: Carter Peters, Executive Vice President, Chief Financial Officer 417-520-0235 1 Guaranty Federal Bancshares, Inc. 2007 Annual Report Common Stock Prices & Dividends Bank History Fact 2: 1935 – Converts to a Federal charter and the name is changed to Guaranty Federal Savings and Loan Association. The common stock of Guaranty Federal Bancshares, Inc. (the “Company”) is traded in the over-the-counter market and quoted on the NASDAQ National Market under the symbol “GFED”.As of March 18, 2008, there were approximately 1,572 stockholders.At that date the Company had 6,740,985 shares of common stock issued and 2,706,675 shares of common stock outstanding. During the year ended December 31, 2007, the Company paid dividends of (i) $0.17 per share on April 13, 2007, to stockholders of record as of April 3, 2007, (ii) $0.17 per share on July 13, 2007 to stockholders of record as of July 2, 2007, and (iii) $0.18 per share on October 15, 2007, to stockholders of record as of October 1, 2007, and also declared a cash dividend of $0.18 per share on December 21, 2007, which was paid on January 18, 2008, to stockholders of record on January 4, 2008.During the year ended December 31, 2006, the Company paid dividends of (i) $0.165 per share on April 14, 2006, to stockholders of record as of March 30, 2006, (ii) $0.165 per share on July 14, 2006 to stockholders of record as of July 3, 2006, and (iii) $0.17 per share on October 16, 2006, to stockholders of record as of October 2, 2006, and also declared a cash dividend of $0.17 per share on December 21, 2006, which was paid on January 19, 2007, to stockholders of record on January 5, 2007. The Company’s Board of Directors anticipates paying dividends on comparable dates during fiscal year ended December 31, 2008 to the payment dates during the fiscal year ended December 31, 2007.Such future dividends, if any, will be at the discretion of the Company’s Board of Directors and will depend on, among other things, the Company’s results of operations, cash requirements and surplus, financial condition and other factors that the Company’s Board of Directors may consider relevant. The table below reflects the range of common stock high and low closing prices per the NASDAQ Stock Market by quarter for the years ended December 31, 2007 and 2006. Bank History Fact 3: 1979 – Guaranty Federal opens first branch office. 1987 – Guaranty Federal opens second branch office. Bank History Fact 4: 1995 – Reorganizes and issues stock in connection with formation of MHC. Forms federally chartered stock savings bank. Year ended Year ended December 31, 2007 December 31, 2006 High Low High Low Quarter ended: March 31 $ 29.85 28.43 30.24 27.68 June 30 30.21 28.75 29.71 27.80 September 30 30.42 29.00 29.40 27.51 December 31 30.25 27.05 28.75 27.89 2 Guaranty Federal Bancshares, Inc. 2007 Annual Report Bank History Fact 5: 2003 – The bank applies for State Charter and changes name to Guaranty Bank. Set forth below is a stock performance graph comparing the cumulative total shareholder return on the Common Stock with (a) the cumulative total stockholder return on stocks included in The Nasdaq – Total U.S. Index and (b) the cumulative total stockholder return on stocks included in The Nasdaq Bank Index.All three investment comparisons assume the investment of $100 as of the close of business on December 31, 2002 and the hypothetical value of that investment as of the Company’s fiscal years ended December 31, 2003, 2004, 2005, 2006, and 2007, assuming that all dividends were reinvested.The graph reflects the historical performance of the Common Stock, and, as a result, may not be indicative of possible future performance of the Common Stock.The data used to compile this graph was obtained from NASDAQ. Period Ending Index 12/31/02 12/31/03 12/31/04 12/31/05 12/31/06 12/31/07 Guaranty Federal Bancshares, Inc. 100.00 128.26 165.55 197.22 207.74 212.72 NASDAQ – Total US 100.00 149.52 162.72 166.18 182.57 197.98 NASDAQ Bank Index 100.00 128.64 147.22 143.82 161.41 127.92 3 Guaranty Federal Bancshares, Inc. Selected Consolidated Financial and Other Data The following tables include certain information concerning the financial position and results of operations of Guaranty Federal Bancshares, Inc. (including consolidated data from operations of subsidiaries) as of the dates indicated.Dollar amounts are expressed in thousands except per share data. Summary Balance Sheet As of December 31, 2007 2006 2005 2004 2003 ASSETS Cash and cash equivalents $ 12,046 14,881 20,506 15,896 22,657 Investment securities 15,385 8,669 7,702 21,553 16,731 Loans receivable, net 516,242 480,269 435,528 392,333 332,130 Accrued interest receivable 3,323 2,910 2,089 1,570 1,306 Prepaids and other assets 8,612 10,075 7,696 1,977 7,351 Foreclosed assets 727 173 27 78 6 Premises and equipment 9,442 7,868 7,453 7,189 6,576 $ 565,778 524,845 481,001 440,596 386,757 LIABILITIES Deposits $ 418,191 352,230 320,059 296,388 237,131 Federal Home Loan Bank advances 76,086 108,000 100,000 100,000 108,837 Subordinated debentures 15,465 15,465 15,465 - - Other liabilities 13,349 4,251 3,385 3,435 2,811 523,091 479,946 438,909 399,823 348,779 STOCKHOLDERS' EQUITY 42,687 44,899 42,092 40,773 37,978 $ 565,778 524,845 481,001 440,596 386,757 Supplemental Data As of December 31, 2007 2006 2005 2004 2003 Number of full-service offices 8 8 7 7 9 Cash dividends per share $ 0.70 0.67 0.65 0.63 0.61 4 Guaranty Federal Bancshares, Inc. Selected Consolidated Financial and Other Data Summary Statement of Income Years ended December 31, 2007 2006 2005 2004 Interest income $ 37,972 35,204 27,413 20,539 Interest expense 20,519 17,386 11,860 8,446 Net interest income 17,453 17,818 15,553 12,093 Provision for loan losses 840 750 945 864 Net interest income after provision for loan losses 16,613 17,068 14,608 11,229 Noninterest income 4,729 3,660 3,468 3,616 Noninterest expense 11,842 10,177 8,670 8,248 Income before income taxes 9,500 10,551 9,406 6,597 Provision for income taxes 3,400 4,042 3,507 2,313 Net income $ 6,100 6,509 5,899 4,284 Basic $ 2.25 2.34 2.12 1.53 Diluted $ 2.19 2.25 2.03 1.47 Six months ended December 31, 2003 (1) 2002 (1) (Unaudited) Interest income $ 9,846 11,290 Interest expense 4,491 6,086 Net interest income 5,355 5,204 Provision for loan losses 1,162 205 Net interest income after provision for loan losses 4,193 4,999 Noninterest income 2,089 1,752 Noninterest expense 3,994 4,060 Income before income taxes 2,288 2,691 Provision for income taxes 788 927 Net income $ 1,500 1,764 Basic $ 0.54 0.63 Diluted $ 0.52 0.62 (1) In 2003, the Company determined to change its fiscal year end from June 30 to a calendar year end of December 31.As a result, the Company reported a six-month transition period ended December 31, 2003 in order to change to this new calendar year end. 5 Guaranty Federal Bancshares, Inc. Management’s Discussion and Analysis of Financial Condition And Results of Operations GENERAL Guaranty Federal Bancshares, Inc. (the “Company”) is a Delaware corporation organized on December 30, 1997 for the purpose of becoming the holding company of Guaranty Federal Savings Bank, a federal savings bank (the “Bank”).The Bank is a wholly-owned subsidiary of the Company. In April 1995, Guaranty Federal Savings & Loan Association reorganized from a federally chartered mutual savings and loan association into a mutual holding company, Guaranty Federal Bancshares, M. H. C. (the “MHC”).Concurrent with the reorganization, the Bank was chartered.In December 1997, the Company completed the conversion and reorganization of the Bank and the former MHC by selling common stock to depositors of the Bank and a benefit plan of the Bank.In addition, all shares of common stock of the Bank held by public stockholders were exchanged for shares of common stock of the Company. On June 27, 2003, the Bank converted to a state-chartered trust company with banking powers in Missouri, and the Company became a one-bank holding company.The name of the Bank was changed from Guaranty Federal Savings Bank to Guaranty Bank. The primary activity of the Company is to oversee its investment in the Bank.The Company engages in few other activities, and the Company has no significant assets other than its investment in the Bank.For this reason, unless otherwise specified, references to the Company include the operations of the Bank.The Company’s principal business consists of attracting deposits from the general public and using such deposits to originate mortgage loans secured by one- to four-family residences, multi-family, construction and commercial real estate loans and consumer and business loans.The Company also uses these funds to purchase mortgage-backed securities, US government and agency obligations, and other permissible securities.When cash outflows exceed inflows, the Company uses borrowings and brokered deposits as additional financing sources. The Company derives revenues principally from interest earned on loans and investments and, to a lesser extent, from fees charged for services.General economic conditions and policies of the financial institution regulatory agencies, including the Missouri Division of Finance and the Federal Deposit Insurance Corporation (“FDIC”) significantly influence the Company’s operations.Interest rates on competing investments and general market interest rates influence the Company’s cost of funds.Lending activities are affected by the interest rates at which such financing may be offered.The Company intends to focus on one- to four-family residential, consumer, and commercial real estate lending throughout southwestern Missouri. The Company has two wholly-owned subsidiaries other than the Bank, its principal subsidiary: (i) Guaranty Statutory Trust I, a Delaware statutory trust (“Trust I”); and (ii) Guaranty Statutory Trust II, a Delaware statutory trust.These Trusts were formed in December 2005 for the exclusive purpose of issuing trust preferred securities to acquire junior subordinated debentures issued by the Company.The Company’s banking operation conducted through the Bank is the Company’s only reportable segment.See also the discussion contained in the section captioned “Segment Information” in Note 1 of the Notes toConsolidated Financial Statements in this report. The discussion set forth below, and in any other portion of this report, may contain forward-looking statements.Such statements are based upon the information currently available to management of the Company and management’s perception thereof as of the date of this report.When used in this document, words such as “anticipates,” “estimates,” “believes,” “expects,” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements.Such statements are subject to risks and uncertainties.Actual results of the Company’s operations could materially differ from those forward-looking comments.The differences could be caused by a number of factors or combination of factors including, but not limited to: changes in demand for banking services; changes in portfolio composition; changes in management strategy; increased competition from both bank and non-bank companies; changes in the general level of interest rates; and other factors set forth in reports and other documents filed by the Company with the Securities and Exchange Commission from time to time including the risk factors of the Company set forth in Item 1A. of the Company’s Form 10-K. 6 Guaranty Federal Bancshares, Inc. Management’s Discussion and Analysis of Financial Condition And Results of Operations FINANCIAL CONDITION From December 31, 2006 to December 31, 2007, the Company’s total assets increased $40,932,985 (8%) to $565,777,980, liabilities increased $43,145,568 (9%) to $523,091,320, and stockholders' equity decreased $2,212,583 (5%) to $42,686,660.The ratio of stockholders’ equity to total assets decreased to 7.5% during this period, compared to 8.6% as of December 31, From December 31, 2006 to December 31, 2007, securities available-for-sale increased $6,823,617 (86%). The increase is primarily due to purchases of $11,926,215, offset by maturities of $2,580,000 and the sale of 10,000 shares of the Federal Home Loan Mortgage Corporation (“FHLMC”) stock.The Company currently owns 26,600 shares of FHLMC stock with an amortized cost of $26,057 in the securities available-for-sale category. As of December 31, 2007, the gross unrealized gain on the stock is $880,205, a decrease of $1,569,088 from the gross unrealized gain at December 31, 2006, which was due to the sale of 10,000 shares during the year and a decrease in the stock price from $67.90 per share at December 31, 2006 to $34.07 at December 31, From December 31, 2006 to December 31, 2007, securities held-to-maturity decreased $108,250 (14%) to $654,775 due to repayments received during the period. Stock of the Federal Home Loan Bank of Des Moines (“FHLB”) was decreased by $1,368,000 (25%) to $4,014,700 due to the reductions in stock necessary to meet FHLB borrowing requirements. The Bank is required to own stock in the FHLB equal to 0.12% of assets plus 4.45% of advances. From December 31, 2006 to December 31, 2007, net loans receivable increased by $36,835,513 (8%) to $514,100,035.During this period, permanent loans secured by both owner and non-owner occupied one to four unit residential real estate decreased $3,627,329 (4%), multi-family permanent loans decreased $8,418,642 (17%), construction loans increased $5,757,244 (7%), permanent loans secured by commercial real estate increased $20,194,156 (13%), commercial loans increased $21,350,061 (26%), and installment loans increased $1,868,202 (8%).During this period the Company continued to increase its emphasis on commercial lending, while selling the majority of conforming single family loan production on the secondary market.Loans sold on the secondary market are sold servicing released, whereby the third party who purchases the loan provides the servicing. From December 31, 2006 to December 31, 2007, loans past due 90 days or more increased $4,202,056 to $6,215,533 (1.21% of net loans).As of December 31, 2007, management considers loans totaling $7,254,334 as impaired with a related allowance for loan losses of $415,000.One commercial real estate loan and various one to four residential loans comprise the majority of the impaired loans.The Bank recognizes interest income on impaired loans as payments are received.Management believes the allowance for loan losses is at a level to be sufficient in providing for potential loan losses in the Bank’s existing loan portfolio. From December 31, 2006 to December 31, 2007, the allowance for loan losses increased $179,446 to $5,962,923.In addition to the provision for loan loss of $840,000 recorded by the Company during the year ended December 31, 2007, loan charge-offs exceeded recoveries by $660,554 for the twelve months ended December 31, 2007. The allowance for loan losses as of December 31, 2007 and December 31, 2006 was 1.16% and 1.21% of net loans outstanding, respectively.As of December 31, 2007, the allowance for loan losses was 82% of impaired loans versus 192% as of December 31, 2006.The allowance as a percentage of impaired loans declined primarily due to one impaired commercial real estate loan that was placed on non-accrual status in April 2007. As of December 31, 2007, foreclosed assets held for sale consisted primarily of two single family residences and single family patio homes and lots from one small developer. From December 31, 2006 to December 31, 2007, premises and equipment increased $1,574,541 (20%) to $9,442,350 due primarily to two land purchases for future branch and operations sites. From December 31, 2006 to December 31, 2007, deposits increased $65,961,648 (19%) to $418,191,284.During this period, transaction accounts increased by $12,779,497 (10%) to 34% of total deposits and certificates of deposit increased by $53,182,151 (24%) to $276,418,573.Included in the certificates of deposit total is $4,381,699 in deposits placed by brokers, a decrease from $29,146,308 as of December 31, 2006. 7 Guaranty Federal Bancshares, Inc. Management’s Discussion and Analysis of Financial Condition And Results of Operations From December 31, 2006 to December 31, 2007, the Company’s borrowings from the Federal Home Loan Bank (“FHLB”) decreased $31,914,000 to $76,086,000, due to repayments exceeding new advances.The Company was able to make such repayments through the funds generated from deposit growth. Securities sold under agreements to repurchase increased $8,146,074 (478%) from $1,703,221 as of December 31, 2006, to $9,849,295 as of December 31, 2007. due to a floating rate leveraged transaction completed during the third quarter. As of December 31, 2007 and 2006, the Company had $15,465,000 of junior subordinated debentures that were comprised of $5,155,000 issued to Guaranty Statutory Trust I and $10,310,000 issued to Guaranty Statutory Trust II.On December 15, 2005, the Company completed an offering of $15 million of trust preferred securities (”Trust Securities”).The Company formed Guaranty Statutory Trust I and Guaranty Statutory Trust II as wholly-owned subsidiaries and Delaware statutory trusts for the purpose of issuing the Trust Securities.The proceeds of the sale of Trust Securities issued by Guaranty Statutory Trust I, together with the proceeds of the Trust’s sale of its common securities issued to the Company, were used by the Trust to purchase 30-year junior subordinated deferrable interest debentures from the Company in the principal amount of $5,155,000 (“Trust I Debentures”).The proceeds of the sale of Trust Securities issued by Guaranty Statutory Trust II, together with the proceeds of the Trust’s sale of its common securities issued to the Company, were used by the Trust to purchase 30-year junior subordinated deferrable interest debentures from the Company in the principal amount of $10,310,000 (“Trust II Debentures”, and collectively with the Trust I Debentures, the “Debentures”).Both the Trust I Debentures and the Trust II Debentures were issued pursuant to the terms of Indentures dated December 15, 2005 by and between the Company and Wilmington Trust Company, as trustee.The Trust I Debentures bear interest at a fixed rate of 6.92%, payable quarterly.The Trust II Debentures bear interest at a fixed rate of 6.47% for 5 years, payable quarterly, after issuance and thereafter at a floating rate equal to the three month LIBOR plus 1.45%.The interest payments by the Company to the Trusts will be used to pay the dividends payable by the Trusts to the holders of the Trust Securities. The Debentures mature on February 23, 2036. Subject to prior approval by the Federal Reserve Board, the Debentures and the Trust Securities are each callable by the Company or the Trusts, respectively and as applicable, at its option after five years from issuance, and sooner in the case of a special redemption at a special redemption price ranging up to 103.2% of the principal amount thereof, and upon the occurrence of certain events, such as a change in the regulatory capital treatment of the Trust Securities, either Trust being deemed an investment company or the occurrence of certain adverse tax events.In addition, the Company and the Trusts may defer interest and dividend payments, respectively, for up to five consecutive years without resulting in a default.An event of default may occur if the Company declares bankruptcy, fails to make the required payments within 30 days or breaches certain covenants under the Debentures.The Debentures are subordinated to the prior payment of any other indebtedness of the Company. The Company invested the proceeds of the sale of the Trust Securities in its banking subsidiary, where the funds were used primarily to restructure the investment portfolio, fund loan growth and repay FHLB advances. Stockholders’ equity (including unrealized appreciation on securities available-for-sale, net of tax) decreased $2,212,583 (5%) to $42,686,660 as of December 31, 2007.Net income for the year ended December 31, 2007 exceeded cash dividends paid or declared by $4,219,443.The Company repurchased 252,799 shares as treasury stock at a cost of $7,479,118, at an average price of $29.59 per share.As of December 31, 2007, 260,678 shares remain to be repurchased under the repurchase plan announced August 20, 2007.The decrease in unrealized appreciation on securities available-for-sale, net of tax, decreased stockholders’ equity by $1,030,781.Stockholders’ equity also increased as a result of exercises of stock options to purchase the Company’s Common Stock and the release of shares of the Company’s Common Stock held by the Bank sponsored
